IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-60427
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus

STANLEY LONGINO,

                                                            Defendant-Appellant.
                    _______________________________________

                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                             USDC No. 3:00-CR-163-ALL
                    _______________________________________
                                  November 1, 2001

Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*
       Stanley Longino appeals his conviction for being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1). Longino asserts that: (1) in light of

testimony by a Government witness indicating that his prior felony conviction order

had been amended, the evidence was insufficient to show that he was a convicted



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
felon; and (2) the district court erred in overruling his objection to the introduction
of the prior felony conviction order on the ground that it had been amended.

      Viewed in the light most favorable to the Government,1 the testimony

regarding the amended order indicated that Longino’s original order of conviction
was amended to reflect that he had earned probation by successfully completing the

Regimented Inmate Discipline Program. That testimony did not negate the value of

the original order as evidence that Longino had been convicted of a felony offense.

Accordingly, Longino’s challenge to the sufficiency of the evidence is without merit.
      Longino has not briefed, and therefore has abandoned, his assertion that the
district court erred in overruling his objection to the introduction of the original
felony conviction order on the ground that it had been amended.2

      The district court’s judgment is AFFIRMED.




      1
       United States v. Ortega Reyna, 148 F.3d 540 (5th Cir. 1998).
      2
       Fed. R. App. P. 28(a)(9); Yohey v. Collins, 985 F.2d 222 (5th Cir. 1993).

                                              2